Citation Nr: 0007299	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  98-15 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for pseudofolliculitis 
abscedens et suffodiens, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to October 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO), which denied the benefit 
sought on appeal.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's claim has been obtained.

2.  The veteran's pseudofolliculitis abscedens et suffodiens 
is manifested by severe disfiguring scarring and keloid 
formation over extensive areas of the veteran's head, 
including his scalp, chin, both sides of his face, and neck; 
with secondary alopecia with significant disfigurement to the 
scalp and neck; marked discoloration and color contrast; and 
associated discomfort with pulling of the skin, which limits 
his motion somewhat.  


CONCLUSION OF LAW

The criteria for an evaluation of 80 percent for 
pseudofolliculitis abscedens et suffodiens have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.118, Diagnostic Code 7800 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected 
pseudofolliculitis abscedens et suffodiens has increased in 
severity, and is more disabling than the current rating 
reflects.  He contends that his symptoms include pain and 
constant discomfort, which creates difficulty sleeping and 
has impaired his ability to maintain sufficient employment.  
The veteran's representative has also indicated that an 
extra-schedular rating is in order.  

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and, thus, well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability is a 
well-grounded claim).  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The veteran has been 
provided a recent VA examination to evaluate his service-
connected skin disorder, and various treatment records have 
been obtained.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the veteran's service medical records as well as 
all other evidence of record pertaining to the history of his 
service-connected skin disability.  The Board has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, the Board must also 
consider the history of the veteran's injury, as well as the 
current clinical manifestations of its residuals and the 
overall effect that the disability has on the earning 
capacity of the veteran.  See 38 C.F.R. § 4.2.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).

As there is no diagnostic code specific for the veteran's 
skin disorder, the veteran is rated by analogy under the 
diagnostic code for disfiguring scars of the head, face, or 
neck, 38 C.F.R. § 4.118, Diagnostic Code 7800; and the 
diagnostic code for eczema, 38 C.F.R. § 4.118, Diagnostic 
Code 7806.  These diagnostic codes were selected because the 
veteran's skin disorder causes a similar functional 
affliction, it has similar symptomatology, and the anatomical 
locations are similar.  38 C.F.R. § 4.20.

Under Diagnostic Code 7800, disfiguring scars of the head, 
face or neck where there is complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement shall be rated as 50 
percent disabling. A note associated with that code states 
that when in addition to tissue loss and cicatrization there 
is marked discoloration, color contrast, or the like, the 50 
percent rating under Code 7800 may be increased to 80 
percent.  The most repugnant, disfiguring conditions, 
including scars and diseases of the skin, may be submitted 
for Central Office rating, with several unretouched 
photographs.   See 38 C.F.R. § 4.118, Diagnostic Code 7800.

Under Diagnostic Code 7806, a 50 percent evaluation is 
warranted where there is ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or where 
the condition is exceptionally repugnant.  See 38 C.F.R. § 
4.118, Diagnostic Code 7806.

The veteran's skin disorder may also be rated under 
Diagnostic Code 7805, under which other scars shall be rated 
on limitation of function of the part affected.  See 38 
C.F.R. § 4.118, Diagnostic Code 7805.

Historically, the record shows treatment and examination in 
the 1980's for the veteran's skin disability; and the record 
contains two sets of relevant photographs of the veteran's 
head and face.  

Recent clinical records show that the veteran has received 
periodic treatment in the 1990's for symptoms associated with 
his service connected skin disability.  VA treatment records 
show that he was seen in May 1995 with complaints that his 
skin disability had within the last two weeks started to 
involve his face and lower scalp hairs.  On examination, the 
examiner noted that the face showed multiple areas of eschar 
and pustules in the beard area.  The veteran had some over 
the posterior auricular area on the left side with pustules 
and eschar in the areas where he still had hair.  The report 
contains an assessment of perifolliculitis capitis and facial 
still a problem.  When seen in August 1995, the examiner 
noted objective findings that the scalp where the veteran's 
hair was still present in the posterior occipital area showed 
crusted abscesses.  The face showed some follicular 
involvement also.  The remainder of the scalp was completely 
without hair and no pustules.  The assessment was that 
perifolliculitis capitis was progressing to destroy the rest 
of the hair; the veteran was also noted to be noncompliant on 
medications.  When seen in late August 1995, the skin 
disorder had improved.  When seen in September 1995, there 
were a few crusty lesions behind the left ear, and a dozen or 
so pustules in the beard.

VA clinical notes show that when seen in October 1997, the 
examiner noted that the veteran had perifolliculitis of the 
face, previously had perifolliculitis capitus, and presently 
had similar eruption over his face.  The assessment was 
perifolliculitis of the face.  When the veteran was seen at a 
follow-up visit in mid-October 1997, the examiner noted that 
the face showed multiple pustules, but that these pustules 
were significantly smaller.  The assessment at that time was 
perifolliculitis capitus and faciale.  When seen in late 
August 1997, the examiner discussed with the veteran the 
possibility of referral to plastic surgery to have some of 
the affected area excised if medication alone did not help.

During a July 1998 VA examination for scars, the veteran 
stated that he was doing odd jobs.  He stated that he had 
difficulty working secondary to medications he currently used 
for his skin condition.  The skin disability caused 
significant scarring and keloid formation across his chin and 
cheeks, including his head.  On examination, the veteran had 
no gross restriction in the flexion of his neck, greater than 
90 degrees; however, he had extension to 40 degrees with some 
discomfort in lateral bending to 30 degrees with some 
discomfort with pulling of his skin.  The examination report 
contains an impression that the veteran had significant 
disfiguring scars throughout his face that limited his motion 
somewhat.  

During a July 1998 VA examination for skin diseases other 
than scars, the examination report noted that the veteran had 
a history of severe pseudofolliculitis of the neck and scalp.  
On physical examination, the examiner noted that examination 
of the scalp and neck was remarkable for severe 
pseudofolliculitis, with severe scarring which was quite 
disfiguring with significant keloid formation.  Secondary to 
this, he had diffuse alopecia of the scalp.  The report 
contains an impression of severe pseudofolliculitis with 
severe keloid scar formation and secondary alopecia with 
significant disfigurement to the scalp and neck.  

The Board notes that the veteran is assigned a 50 percent 
disability rating, which is the maximum schedular rating 
under Diagnostic Code 7806.  Under Diagnostic Code 7800, 50 
percent is also the maximum rating assignable, except that 
under that code a note indicates that that when in addition 
to tissue loss and cicatrization, there is marked 
discoloration, color contrast, or the like, then the 50 
percent rating under Code 7800 may be increased to 80 
percent.  

After reviewing the record, the Board is of the opinion that, 
given the totality of the medical evidence, manifestations of 
the veteran's service-connected pseudofolliculitis abscedens 
et suffodiens more nearly approximate the criteria for a 80 
percent evaluation for that disability than a 50 percent 
evaluation, under Diagnostic Code 7800.  38 C.F.R. 4.7 
(1999).  This is particularly the case given the extent and 
severity of the veteran's recently-documented dermatologic 
condition; which by the clinical record is shown still to be 
spreading and worsening over time, and to be currently 
manifested by marked disfiguring scars on much of the scalp, 
both sides of the face, chin, and neck.  The Board has also 
made it's decision on the basis of a review of color 
photographs showing the manifestations of the skin 
disability.  Those photographs show extensive involvement 
including much of the scalp and both sides of the face.  In 
viewing the color photographs, there is clearly at least 
marked bilateral deformity of apparent scar tissue of the 
face and scalp with a definitely marked discoloration or 
color contrast compared with the non-affected areas.  Also, 
the Board observes that the scalp manifests extensive areas 
of baldness of the scalp interspersed with generally small, 
isolated and sparse areas of hair.  The widespread bald areas 
show the presence of undulating and disfiguring scar tissue, 
with marked color differences on comparison with non-affected 
skin as the affected areas are much lighter than non-affected 
skin.  Other clinical evidence indicates that the disfiguring 
scar tissue is also present on the chin and neck regions.  
Under the circumstances, an 80 percent evaluation for 
service-connected skin disability is in order.

On the basis of the record, the Board finds that the 
veteran's service-connected skin disability is manifested by 
severe pseudofolliculitis abscedens et suffodiens, with 
severe, disfiguring scarring and keloid formation over 
extensive areas of the veteran's head, including his scalp, 
chin, both sides of his face, and neck.  Secondary to this 
disorder, the veteran has alopecia with significant 
disfigurement to the scalp and neck.  There is also evidence 
of associated discomfort with pulling of the skin, which 
limits motion somewhat.  The Board has also reviewed the 
color photographs, which show a definitely marked 
discoloration and color contrast compared with the non-
affected areas of the veteran's skin.  On review of the 
evidence of manifestations as discussed here, together with 
the provisions of Diagnostic Code 7800, the Board determines 
that an increase to 80 percent is warranted for marked or 
repugnant bilateral disfigurement, with normal skin tissue 
loss and cicatrization, and with marked discoloration and 
color contrast.

The Board has considered the documented continuous nature of 
the active disease process which has spread over time.  While 
no examiner has described the manifestations of the veteran's 
skin disorder as marked discoloration, color contrast, or the 
like, the Board has considered both the included photographs 
of affected areas showing manifestations, and the criteria 
required under Diagnostic Code 7800 for an evaluation of 80 
percent.   

In summary, the Board finds on review that the clinical 
evidence of record, as noted above, indicates that there is 
evidence of current manifestations reflective of the criteria 
for a 80 percent rating under Diagnostic Code 7800, including 
the note following that code.  On that basis, the Board finds 
that an increased rating pursuant to Diagnostic Code 7800 is 
warranted for the veteran's skin disability.  

The Board notes that the 80 percent evaluation assigned in 
this decision is the maximum available under Diagnostic Code 
7800 for the veteran's service-connected skin disorder.  The 
Board also finds that no other potentially applicable 
diagnostic code affords the veteran a higher evaluation for 
his skin disorder.  In particular, the Board has considered 
whether a higher evaluation is warranted for the veteran's 
scars under Diagnostic Codes 7803 and 7804.  However, 10 
percent is the maximum rating assigned for scars under both 
of these code provisions.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 (1999).  The Board has also considered under 
Diagnostic Code 7805, the effects of this disability with 
respect to findings that the skin disorder has limited motion 
somewhat due to discomfort with pulling of the skin.   
However, there is no evidence that the limitation of motion 
is  severe.  In this regard, moreover, the Board notes that 
the maximum rating under 38 U.S.C.A. § 4.72, Diagnostic Code 
5290, for severe limitation of motion of the cervical spine, 
is 30 percent.  Thus, an evaluation by analogy to that code 
would not provide a basis for a rating in excess of 60 
percent assigned here.  

Therefore, the remaining question is whether the veteran's 
service-connected skin disability warrants a referral of an 
extra-schedular rating in excess of the currently assigned 
maximum evaluation.  The criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
requires a showing that the veteran's service-connected 
disability has caused "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards." This could include, e.g., 
a demonstration that a disability has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In this case, there is no objective 
evidence of frequent periods of hospitalization in an attempt 
to mitigate the residuals associated with the disability, nor 
is there evidence that the skin disability has caused a 
marked interference with employment.  In addition, there is 
no evidence that the disability has not been appropriately 
and adequately compensated by the rating assigned here.  
Accordingly, the Board finds that the record does not present 
evidence justifying the referral of an extra-schedular rating 
in accordance with 38 C.F.R. § 3.321(b)(1).  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

An 80 percent evaluation for pseudofolliculitis abscedens et 
suffodiens is granted subject to the laws and regulations 
governing the award of monetary benefits.




		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals



 

